Case 21-00833-5-JNC            Doc 36 Filed 04/13/21 Entered 04/13/21 13:59:53           Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      NEW BERN DIVISION

                                                     §
 In re:                                              §         Chapter 11
                                                     §
 PLATINUM CORRAL, L.L.C..                            §         Case No. 21-00833-5-JNC
                                                     §
                              Debtor.                §
                                                     §


              DISCLOSURE OF CORPORATE AFFILIATIONS AND
      OTHER ENTITIES WITH A DIRECT FINANCIAL INTEREST IN LITIGATION

      Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local
 Criminal Rule 12.3, McLane Foodservice Distribution, Inc. (f/k/a Meadowbrook Meat Company,
 Inc.) who is a creditor of Platinum Corral, L.L.C. makes the following disclosure:

          1.       Is party a publicly held corporation or other publicly held entity?

                   YES X           NO

          2.       Does party have any parent corporations?


                   YES X           NO

            If yes, identify all parent corporation, including grandparent and great-grandparent

 corporations: McLane Foodservice Distribution, Inc. is a wholly-owned subsidiary of McLane

 Foodservice, Inc., which is itself, a wholly-owned subsidiary of McLane Company, Inc., which

 is, in turn, wholly owned by Berkshire Hathaway Inc.

          3.       Is 10% or more of the stock of a party owned by a publicly held corporation or

 other publicly held entity?

                      YES          NO X

            If yes, identify all such owners: N/A.




 LEGAL02/40572112v1
Case 21-00833-5-JNC          Doc 36 Filed 04/13/21 Entered 04/13/21 13:59:53                Page 2 of 4




       4.        Is there any other publicly held corporation or other publicly held entity that has a

 direct financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal

 Rule 12.3)?

                 YES             NO X

         If yes, identify entity and nature of interest: N/A.

       5.        Is party a trade association?

                 YES             NO X


         If yes, identify all members of the association, their parent corporations, and any

 publicly held companies that own 10% or more of a member’s stock: N/A.

       6.        If case arises out of a bankruptcy proceeding, identify any trustee and the

 members of any creditor’s committee: N/A

         Respectively submitted this 13th day of April 2021.

                                                 /s/ Jonathan T. Edwards
                                                 Jonathan T. Edwards
                                                 Alston & Bird LLP
                                                 One Atlantic Center
                                                 1201 West Peachtree Street
                                                 Atlanta, GA 30309
                                                 Telephone: 404-881-7000
                                                 Facsimile: 404-881-7777
                                                 jonathan.edwards@alston.com
                                                 Georgia Bar. No. 134100
                                                 Attorney for McLane Foodservice Distribution, Inc.
                                                 (f/k/a Meadowbrook Meat Company, Inc.)


                                                  /s/ Christopher K. Coleman
                                                 Christopher K. Coleman
                                                 Alston & Bird LLP
                                                 One Atlantic Center
                                                 1201 West Peachtree Street
                                                 Atlanta, GA 30309
                                                 Telephone: 404-881-7000
                                                 Facsimile: 404-881-7777
                                                 chris.coleman@alston.com
                                                 North Carolina Bar. No. 53423


 LEGAL02/40572112v1
Case 21-00833-5-JNC   Doc 36 Filed 04/13/21 Entered 04/13/21 13:59:53          Page 3 of 4



                                     Local Civil Rule 83.1(d)
                                     Counsel for McLane Foodservice Distribution, Inc.
                                     (f/k/a Meadowbrook Meat Company, Inc.)




 LEGAL02/40572112v1
Case 21-00833-5-JNC           Doc 36 Filed 04/13/21 Entered 04/13/21 13:59:53                 Page 4 of 4



                                        CERTIFICATE OF SERVICE

         The undersigned hereby certifies that copies of the foregoing DISCLOSURE OF CORPORATE

 AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANCIAL INTEREST IN LITIGATION on

 all parties requesting notice in this case through the Court’s electronic noticing system.


         This 13th day of April 2021.
                                                    /s/ Christopher K. Coleman
                                                   Christopher K. Coleman
                                                   Alston & Bird LLP
                                                   One Atlantic Center
                                                   1201 West Peachtree Street
                                                   Atlanta, GA 30309
                                                   Telephone: 404-881-7000
                                                   Facsimile: 404-881-7777
                                                   chris.coleman@alston.com
                                                   North Carolina Bar. No. 53423
                                                   Local Civil Rule 83.1(d)
                                                   Counsel for McLane Foodservice Distribution, Inc.
                                                   (f/k/a Meadowbrook Meat Company, Inc.)




 LEGAL02/40572112v1
